COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Sellusyourhouse.com, LLC v. Russell Walker and/or All
                            Occupants of 9325 Grady Street, Houston, Texas

Appellate case number:      01-18-00201-CV

Trial court case number:    1104954

Trial court:                County Civil Court at Law No. 2 of Harris County

       This Court’s September 20, 2018 Order had sua sponte extended the deadline either
for the parties to file objections to the June 6, 2018 Mediation Order or for appellant,
Sellusyourhouse.com, LLC, to pay for the reporter’s record within 10 days of the date of
that Order. That Order also warned appellant that if no response was timely filed within
10 days of the date of that Order, this Court would deem the Mediation Order withdrawn
and set the briefing schedule without a reporter’s record. See TEX. R. APP. P. 37.3(c)(1),
(2). Neither a timely response nor the reporter’s record has been filed in this Court.

        Accordingly, this Court deems the Mediation Order withdrawn and directs the Clerk
of this Court to withdraw the Mediation Order. This Court will consider and decide this
appeal on those issues or points that do not require a reporter’s record for a decision. See
TEX. R. APP. P. 37.3(c)(1), (2). Appellant’s brief is ORDERED to be filed no later
than 30 days from the date of this order. See TEX. R. APP. P. 38.6(a). Appellee’s brief,
if any, is ORDERED to be filed no later than 30 days from the filing of appellant’s brief.
See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                    Acting individually        Acting for the Court
Date: __October 18, 2018                         ____________________